Citation Nr: 1045444	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-24 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1970 to 
November 1971.  The Veteran's decorations for his service include 
a Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in October 
2010.  A transcript of the hearing is associated with the claims 
file. 


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for PTSD 
is decided.

At the outset, the Board notes that the Veteran has documented 
service in the Republic of Vietnam, and as noted above, received 
a CIB for his service there.  As the Veteran is a combat Veteran, 
his stressor is conceded.  

In October 2006, the Veteran was afforded a VA examination.  At 
that time, the examiner reported that while the Veteran probably 
did suffer with troubled memories of events that took place 
during his service in Vietnam, the Veteran was exaggerating the 
intensity and pervasiveness of his symptoms for purposes of 
secondary gain.  As such, the VA examiner reported that the 
Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

A review of the medical evidence of record shows that the Veteran 
has been periodically treated for PTSD by a private physician 
since at least May 2004.  VA Medical Center treatment notes of 
record show that the Veteran has received routine mental health 
treatment at the VA Medical Center since at least April 2007.  
During that time, the Veteran has been diagnosed with PTSD. 

Given the Veteran's current diagnosis of PTSD by his mental 
health treatment providers, the Board finds that the Veteran 
should be afforded a new VA examination to determine the nature 
and etiology of any currently present PTSD.  

Additionally, the most current VA Medical Center treatment note 
of record is from May 2008.  At his October 2010 Board hearing, 
the Veteran reported that he has continued to receive mental 
health counseling at the VA Medical Center.  Therefore, current 
treatment records should be obtained before a decision is 
rendered in this case.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records, to 
include VA Medical Center mental health 
treatment records.  

2.	Then, the Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist, different form the October 
2006 VA examiner, to determine the nature 
and etiology of any currently present 
PTSD.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to any 
current diagnosis of PTSD as to whether 
there is a 50 percent or better 
probability that the disability is related 
to the Veteran's active service, to 
include the Veteran's conceded combat 
stressors.

The supporting rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

